o onren oa &F OO NO

wo bY Ww DY WH WH DY ND NO | | KY FP PF FEF SF PF FF FS
ondoanw# pk © NY SF Oo G&G ONAN DOB aA FF Ww DYN KF CO

Case 3:17-cv-00196-RCJ-CBC Document 32 Filed 07/26/19 Page 1 of 4

AARON D. FORD
Attorney General

IAN E. CARR, Bar No. 13840
Deputy Attorney General

State of Nevada

Public Safety Division

100 N. Carson Street

Carson City, Nevada 89701-4717

Tel: (775) 684-1259

E-mail: icarr@ag.nv.gov

Attorneys for Defendants

Tara Carpenter, E.K. McDaniel,
and Mark Sorci

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

JAMES M. PINEDA,
Case No. 3:17-cv-00196-RCJ-CBC

Plaintiff,
v. MOTION FOR EXTENSION OF TIME
TO FILE DISPOSITIVE MOTIONS
E.K. MCDANIEL, et al.,
(Fourth Request)
Defendants

 

 

 

Defendants, Tara Carpenter, E.K. McDaniel, and Mark Sorci (Defendants), by and
through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Ian E.
Carr, Deputy Attorney General, hereby submit their Motion for Extension of Time to File
Dispositive Motions (Fourth Request). This Motion is based on Federal Rule of Civil
Procedure 6(b)(1)(A), the following Memorandum of Points and Authorities, and all
papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
I. ARGUMENT

Defendants respectfully request a sixty (60) day extension of time out from the
current deadline (August 7, 2019) to file dispositive motions in this case.
{11
HII

 
oOo wmnrnrenan&k & WO NH &

wo bw NY YO NH NS NS ON UNDO eS SP lhe Pl lc rh Sl etl lr Et lhlhUL Shr
orion a fg ONS &—-& CO 6 DN DB AT FF Ww YH KF OC

 

 

Case 3:17-cv-00196-RCJ-CBC Document 32 Filed 07/26/19 Page 2 of 4

Defense counsel is in the process of winding down or transferring most assigned cases,

and his last official day representing the Nevada Department of Corrections (NDOC) in
full capacity is

July 31, 2019. Defense counsel requests this extension to ensure that his successor will
have enough time to familiarize himself or herself with the case.

Furthermore, defense counsel submits that this Division has experienced a wave of
recent retirements and departures. Although the Division is depleted, new Deputy
Attorneys General (DAGs) should be arriving in early August to help restore normal
functionality. Defense counsel respectfully requests this extension to accommodate the
new arrivals and the Division during this transition period.

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

follows:

When an act may or must be done within a specified time, the
court may, for good cause, extend the time: (A) with or without
motion or notice if the court acts, or if a request is made, before
the original time or its extension expires; or (B) on motion made
after the time has expired if the party failed to act because of
excusable neglect.

Defendants’ request is timely and will not hinder or prejudice Plaintiffs case, but will
allow for a thorough briefing to narrow or eliminate issues in this case. The requested
sixty (60) day extension of time should permit the parties time to adequately research
draft, and submit dispositive motions in this case. Defendants assert that the requisite
good cause is present to warrant the requested extension of time.

M11

/Tl

//1

//1

Mtl

//1

//1

//1

 
 

oOo wonend a fF wo DH =

mo wo NY WH NY WN NY NY ND SY & S| BY FP FP SF Fe —
ono a 8B wo NHN SFB OO HO ON Oa FF DO YH KF CO

 

 

Case 3:17-cv-00196-RCJ-CBC Document 32 Filed 07/26/19 Page 3 of 4

For these reasons, Defendants respectfully request a sixty (60) day extension of
time from the current deadline to file dispositive motions in this case, with a new
deadline to and including Monday, October 7, 2019 (considering the adjustment from a
last non-business day pursuant to Federal Rule of Civil Procedure 6(a)(1)(C)).

DATED this 26th day of July, 2019.

AARON D. FORD

Attorney General
By: “hor Cone.

IAN E. CARR
Deputy Attorney General

Attorneys for Defendants

IS SO ORDERED.

DATED: 3124 [10)4 __

 

 

 
oOo wonrnaan»n fF OO NH =

wo wp wp DW WY WO NY WN DN FSF FF FF SF | YF FP FeO S hl
on oa & Oo NH KF CO OF DWN DW Tt fF WO WY KK OS

|

 

 

Case 3:17-cv-00196-RCJ-CBC Document 32 Filed 07/26/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of
Nevada, and that on this 26th day of July, 2019, I caused a copy of the foregoing,
MOTION FOR EXTENSION OF TIME TO FILE DISPOSITIVE MOTIONS (Fourth
Request), to be served, by U.S. District Court CM/ECF Electronic Filing on the

following:

JAMES M. PINEDA #1056175

Care of LCC Law Librarian

Lovelock Correctional Center

1200 Prison Road

Lovelock, Nevada 89419

Icclawlibrary@doc.nv.gov ;
‘\

a i a | \/ fuvnnbe

An employee of the
Office of the Attorney General

 
